NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                       DEC 18 2014
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


RONALD EVERETT,                                   No. 13-17035

              Plaintiff - Appellant,              D.C. No. 1:12-cv-00680-BAM

   v.
                                                  MEMORANDUM*
BRAZELTON, Warden,

              Defendant - Appellee.

                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                             Submitted December 9, 2014***

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

        California state prisoner Ronald Everett appeals pro se from the district

court’s judgment dismissing his action alleging constitutional violations in

connection with loss of property and disciplinary proceedings. We have
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Everett consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman,

680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Barren

v. Harrington, 152 F .3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Everett’s due process claim based on

his loss of property because Everett had an adequate post-deprivation remedy

under California law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (no due

process claim against a state employee for an unauthorized intentional or negligent

deprivation of property where state law provides an adequate post-deprivation

remedy); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (per curiam)

(“California [l]aw provides an adequate post-deprivation remedy for any property

deprivations.”). The court did not abuse its discretion by denying leave to amend

as to this claim because amendment would have been futile. See Hartmann v.

Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th Cir. 2013) (setting forth

the standard of review and explaining that “[a] district court may deny leave to

amend when amendment would be futile”).

      The district court also dismissed as Heck-barred Everett’s claims challenging

his disciplinary proceedings because Everett alleged a loss of time credits. See

                                         2                                   13-17035
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (precluding § 1983 claims which,

if successful, “would necessarily imply the invalidity” of an inmate’s conviction or

sentence). However, a document attached to Everett’s complaint and judicially

noticeable court records show that the disciplinary proceedings did not result in a

loss of time credits or otherwise impact the length of Everett’s sentence. See

Muhammad v. Close, 540 U.S. 749, 751 (2004) (per curiam) (“Heck’s requirement

to resort to state litigation and federal habeas before § 1983 is not . . . implicated

by a prisoner’s challenge that threatens no consequence for his conviction or the

duration of his sentence.”). Thus, Everett’s claims are not Heck-barred, and we

reverse and remand for the district court to consider in the first instance the merits

of these claims and provide Everett notice of any defects and an opportunity to

amend with the benefit of that notice.

      We reject Everett’s contentions concerning the district court’s prior grant of

leave to proceed in forma pauperis and the alleged need for review of the

magistrate judge’s decision.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                            3                                    13-17035